Citation Nr: 1334502	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected hypertension.

2.  Entitlement to an effective date earlier than December 12, 2006, for the grant of service connection for hypertension.

3.  Entitlement to an effective date earlier than December 12, 2006, for the grant of service connection for diabetes mellitus with erectile dysfunction.

4.  Entitlement to an effective date earlier than December 12, 2006, for the grant of special monthly compensation due to the loss of use of a creative organ.

5.  Entitlement to an effective date earlier than March 11, 2008, for the grant of service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an effective date earlier than March 11, 2008, for the grant of service connection for peripheral neuropathy of the left lower extremity.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that granted the Veteran service connection for hypertension, assigning an initial noncompensable disability rating, effective December 12, 2006.  In that decision, the RO also granted service connection for diabetes mellitus and erectile dysfunction, as well as special monthly compensation based on the loss of use of a creative organ, all effective December 12, 2006.  In addition, in July 2008, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, effective March 11, 2008.

In his July 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.704(b) (2013).  However, in January 2010 correspondence, he withdrew his hearing request.  Accordingly, the Veteran's request for a Board hearing is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to an initial compensable disability rating for hypertension is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran was diagnosed with diabetes mellitus no later than 1997; his first diagnosis of peripheral neuropathy of the lower extremities occurred in May 2008.

2.  On December 12, 2007, the RO received the Veteran's application for service connection for diabetes mellitus; in a July 2008 rating decision, the RO granted service connection for diabetes mellitus with erectile dysfunction and hypertension and special monthly compensation based on loss of use of creative organ, effective as of December 12, 2006.

3.  On March 11, 2008, the RO received the Veteran's claim for service connection for peripheral neuropathy of the lower extremities; in a July 2008 rating decision, the RO granted service connection for peripheral neuropathy of the right and left lower extremities, effective as of March 11, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 12, 2006, for the grant of service connection for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.151, 3.400 (2013).

2.  The criteria for an effective date prior to December 12, 2006, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.151, 3.400 (2013).

3.  The criteria for an effective date prior to December 12, 2006, for the grant of special monthly compensation based on loss of use of creative organ have not been met. 38 U.S.C.A.  §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.151, 3.400 (2013).

4.  The criteria for an effective date prior to March 11, 2008, for the grant of service connection for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.151, 3.400 (2013).

5.  The criteria for an effective date prior to March 11, 2008, for the grant of service connection for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.151, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues being adjudicated herein arise from the Veteran's disagreement with the effective dates assigned following the award of service connection for diabetes mellitus with erectile dysfunction, hypertension, and peripheral neuropathy of the right and left lower extremities, as well as the award of special monthly compensation for the loss of use of a creative organ.  Courts have held that, once a claim is granted and substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under the Veterans Claims Assistance Act of 2000 (VCAA) (codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and at 38 C.F.R. § 3.159 (2013)).  Nonetheless, in a December 2008 letter, the Veteran was provided with an explanation of how effective dates are assigned.  The duties to notify and assist have been met.

Criteria & Analysis

The Veteran contends that an effective date prior to December 12, 2006, for the grant of service connection for diabetes mellitus with erectile dysfunction, hypertension, and special monthly compensation based on the loss of use of a creative organ; and prior to March 11, 2008, for peripheral neuropathy of the right and left lower extremities, is warranted.

The record reflects that the Veteran served in the Republic of Vietnam and is presumed exposed to herbicides including Agent Orange.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 309 (2013).  Effective May 8, 2001, type II diabetes mellitus was added to the list of diseases presumed to be caused by exposure to Agent Orange.  The July 2008 grant of service connection for diabetes mellitus with erectile dysfunction was made based on his presumed exposure to herbicides; similarly, the grants of special monthly compensation based on loss of use of creative organ and service connection for hypertension and peripheral neuropathy of the lower extremities were made secondary to the grant of service connection for diabetes mellitus.

The record further reflects that the Veteran developed hypertension and diabetes mellitus sometime prior to July 1997, at which time private treatment records document a diagnosis of each disorder.  A November 2005 treatment note is the first indication that the Veteran experienced erectile dysfunction.  Treatment records further document that the Veteran was first diagnosed with mild peripheral neuropathy in the bilateral lower extremities in May 2008, at a VA examination that was conducted pursuant to his claims of service connection.

The Veteran's first claim for service connection for diabetes mellitus was received by the RO on December 12, 2007.  He submitted an additional claim for service connection for peripheral neuropathy of the bilateral lower extremities that was received on March 11, 2008.  Upon review of pertinent medical evidence, in the July 2008 rating decision, the RO granted service connection for diabetes mellitus with erectile dysfunction and for hypertension and special monthly compensation based on loss of use of creative organ.  In the decision, the RO noted that the Veteran's claim for service connection for diabetes mellitus was received more than one year after type II diabetes mellitus was added to the list of diseases presumed to be caused by Agent Orange exposure, and assigned an effective date of December 12, 2006, for the grant of service connection and special monthly compensation.  The RO also granted service connection for peripheral neuropathy of the right and left lower extremities as secondary to diabetes mellitus and assigned an effective date of March 11, 2008.
In September 2008, the Veteran disagreed with the effective date of the grants of service connection and special monthly compensation, asserting that he "did not know [he] could file for compensation" until he initially filed for service connection in December 2007.  He stated that he believed he "should be compensated from May 2001 or before."  Similarly, in a September 2013 Informal Hearing Presentation, the Veteran's representative contended that the Veteran's peripheral neuropathy should be given the same effective date as that of service connection for his diabetes mellitus, the disorder that gave rise to his peripheral neuropathy.

Unless otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151 (2013).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  Although the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[s]ection 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid."  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Where compensation benefits, to include service connection and special monthly compensation, are awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing regulation.  In order for a claimant to be eligible for a retroactive payment the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a).  In order for a claimant to be eligible for a retroactive payment, however, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

The Board notes that, in December 2001, the Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001) was enacted.  Among other things, the VEBEA removed the 30-year limitation on presumptive service connection for respiratory cancers due to herbicide exposure; added Type 2 diabetes mellitus to the list of presumptive diseases based upon 
herbicide exposure (codifying a VA regulation that was in effect since July 2001, see 66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era, not just those who have a disease on the presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  These statutory provisions became effective on the date of enactment, December 27, 2001.

With respect to claims governing effective dates for service connection for diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued a special regulation to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2013); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is a Vietnam Veteran who has a covered herbicide disease, such as diabetes mellitus.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in Vietnam, and he was granted presumptive service connection for diabetes mellitus based on exposure to herbicides during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added diabetes mellitus as a disease presumptively due to in-service exposure to herbicides became effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).

The Veteran's original claim for service connection for diabetes mellitus based on herbicide exposure was received by VA on December 12, 2007.  There is no indication that any attempt was made, by the Veteran or any authorized representative, to seek service connection for diabetes mellitus prior to that date.  Therefore, the effective date for the grant of service connection for diabetes mellitus, as well as for the secondary disorders of hypertension and erectile dysfunction (to include special monthly compensation based on the loss of use of a creative organ) must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

Indeed, the Veteran does not contend that he sought service connection for diabetes mellitus or any secondary disorder prior to December 12, 2007.  Instead, he appears to assert that he is entitled to an earlier effective date based on the date of the VA liberalizing law that recognized diabetes mellitus as a presumptive disease associated with herbicide exposure for Vietnam Veterans or, alternately, the date that he was first diagnosed with diabetes mellitus or associated disorders.

In this regard, the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Although information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.

Because the Veteran's claim was filed many years after he was discharged from service in September 1968, as a general matter the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, as noted above, a liberalizing law applies, and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.

In this case, a formal claim for service connection for diabetes mellitus was received by the RO in December 2007.  By rating action in July 2008, service connection for diabetes mellitus with erectile dysfunction and hypertension and for special monthly compensation based on loss of use of creative organ was established, effective from December 12, 2006, one year prior to the date of receipt of the claim.  That date is the earliest date allowable under the applicable criteria.  38 U.S.C.A. § 5110(g), 38 C.F.R §§ 3.114, 3.400.

Although the Veteran appears to contend that the effective date should be from the date of his initial diagnosis or, in the alternative, the date of enactment of liberalizing regulations, the date of filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. at 380 (citing Hazan v. Gober, 10 Vet. App. 511 (1997)).  The Veteran's contentions that he was unaware that he could apply for disability benefits prior to the initial date of claim in December 2007 and should not be penalized for his lack of knowledge are not valid arguments for the assignment of an earlier effective date for the award of such benefits.  VA does not have the duty to provide personal notice of potential eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); see also Lyman v. Brown, 5 Vet. App. 194 (1993).  Even if the Veteran was not informed or was misinformed regarding eligibility requirements for service-connected compensation benefits, the Board cannot grant his claim on that basis.  Moreover, the Veteran's lack of understanding does not provide a legal basis for entitlement.  The Court, citing to an opinion from the United States Supreme Court, has held that everyone dealing with the Government is charged with knowledge of Federal statutes and agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 (1991).

Here, the RO assigned an effective date of December 12, 2006, for the award of service connection for diabetes mellitus with erectile dysfunction and hypertension and for special monthly compensation based on loss of use of creative organ, one year prior to the date of receipt of his formal claim that is the earliest date allowable under the applicable criteria discussed above.  38 U.S.C.A. § 5110(g), 38 C.F.R. §§ 3.114, 3.400.  Consequently, the Board concludes that it has no alternative but to find that the Veteran's claim for an effective date for the award of service connection for diabetes mellitus with erectile dysfunction and hypertension and for special monthly compensation based on the loss of use of a creative organ earlier than that allowable by law lacks legal merit and must be denied.

Further, regarding the Veteran's peripheral neuropathy, the evidence establishes that the Veteran was first diagnosed and treated for peripheral neuropathy of the lower extremities in May 2008.  Thus, despite the fact that he had been diagnosed with diabetes mellitus since before the effective date of the liberalizing law, such is not the case for the secondary disorders associated with his service-connected diabetes mellitus.  Thus, the provisions of 38 C.F.R. § 3.400 apply.  In that connection, as noted above, 38 C.F.R. § 3.400 provides that the effective date is the date on which the Veteran's claim for peripheral neuropathy was received or the date entitlement arose, whichever is later.  As the Veteran's claim was received on March 11, 2008, and a diagnosis of peripheral neuropathy was not assigned until several months later, in May 2008, there is no basis on which to assign an effective date earlier than March 11, 2008.  The claim must be denied.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for earlier effective dates.  As discussed above, the record presents no evidentiary basis for the assignment of earlier effective dates.  The governing legal authority is clear and specific in cases such as this, and VA is bound by it.  As such, the claims for earlier effective date are denied.


ORDER

An effective date earlier than December 12, 2006, for the grant of service connection for diabetes mellitus with erectile dysfunction is denied.

An effective date earlier than December 12, 2006, for the grant of service connection for hypertension is denied.

An effective date earlier than December 12, 2006, for the grant of special monthly compensation due to the loss of use of a creative organ is denied.

An effective date earlier than March 11, 2008, for the grant of service connection for peripheral neuropathy of the right lower extremity is denied.

An effective date earlier than March 11, 2008, for the grant of service connection for peripheral neuropathy of the left lower extremity is denied.


REMAND

Unfortunately, a remand is required in this case as to the issue of an increased initial disability rating for the service-connected hypertension.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In May 2008, the Veteran underwent VA examination pertaining to his hypertension.  At that time, he was noted to be on medication to treat the disorder and was found to have blood pressure readings of 127/76, 128/78, and 124/80.  However, in a June 2009 statement, the Veteran contended that his hypertension had worsened, and that his diastolic pressure had been historically over 100, requiring continuous medication to control.  This contention was reiterated by the Veteran's representative in a September 2013 statement, in which the representative again stated that the Veteran's hypertension had worsened since the most recent VA examination.  These statements suggest that the Veteran's hypertension may have worsened since the May 2008 VA examination, which took place more than five years ago.

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his hypertension has worsened since his last examination.  Thus, in light of the fact that the most recent VA examination was conducted in 2008, more than five years ago, and due to his reported increased symptomatology, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his hypertension.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

Additionally, while on remand, updated VA treatment records should be obtained from all facilities associated with the VA Medical Center in Gainesville, Florida -or any other VA medical facility at which the Veteran reports having received treatment, for the period August 2010, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran should also be requested to complete an appropriate release (VA Form 21-4142) pertaining to any private medical providers who have treated him for his hypertension but whose records have not been associated with the claims file.  38 C.F.R. § 3.159(c)(1).

In view of the foregoing, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he identify all private medical providers that have provided treatment for his hypertension and that he complete an appropriate release (VA Form 21-4142) pertaining to all identified medical providers whose records are not currently associated with the claims file.  Request the entirety of the Veteran's treatment records from the identified medical providers.

If any records cannot be obtained after reasonable efforts have been made, the RO/AMC shall issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which must be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The RO/AMC shall obtain the Veteran's updated treatment records from all facilities associated with the Gainesville VA Medical Center, or any other VA medical facility at which the Veteran has received treatment, dated from August 2010.

3.  After all outstanding treatment records have been associated with the claims file, the RO/AMC shall schedule the Veteran for VA examination to determine the current nature and severity of his hypertension.  He must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2013).  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.

The examiner is directed to address all signs and symptoms necessary for rating the Veteran's service-connected hypertension under the applicable rating criteria.  Specifically, the examiner is requested to indicate whether the Veteran's diastolic pressure is: predominantly 100, 110, or 120, and whether the systolic pressure is predominantly 160, 200, or more, with reference to applicable time period during/from which such manifestations are shown.  The examiner shall also indicate whether the Veteran has a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.

The examiner is asked to comment on the impact of the hypertension on the Veteran's employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


